Title: To Thomas Jefferson from Burgess Allison, 8 February 1802
From: Allison, Burgess
To: Jefferson, Thomas


          
            Hond. Sir/
            Bordenton Feb. 8th. 1802
          
          The bearer Mr. John Jenkins, being possessed of very extraordinary talents for teaching the art of penmanship; many proofs of which he has given in the rapid progress of his Pupils, of which he has the most respectable testimony with him; and being desirous of exercising his wit in the condition of some of the Youth in Virginia: [I] have taken the liberty of giving him an introductory line, knowing your disposition to promote the useful arts & sciences. All he desires, in going to a place, is an oppertunity of proving by actual demonstration, in one or two Pupils, that he is capable of making a youth, from an awkward scribler, an elegant writer, in three or four weeks at farthest.
          After having seen his Certificates, any mention you may make of him in the Circle of your Friends will have a tendancy to promote so laudable a design, and be of advantage to Society—With every Sentiment of Esteem,
          I remain Your very Hbl. Svt.
          
            B Allison
          
        